Case 1:18-cv-20394-RNS Document 31-2 Entered on FLSD Docket 06/11/2019 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

   UNITED STATES OF AMERICA ex rel.           )
   DEREK LEWIS and JOEY NEIMAN,               )
                                              )
                                              ) No. 18-20394
                 vs.                          )
                                              )
   COMMUNITY HEALTH SYSTEMS,                  )
   INC. et al.                                )


    PROPOSED AGREED ORDER FOR 14-DAY EXTENSION OF TIME TO SERVE
                     SUMMONS AND COMPLAINT

                 THIS CAUSE having come before the Court on Relators Motion for 14-Day

   Extension of Time to Serve Summons and Complaint pursuant to Federal Rule of Civil

   Procedure 4(m). This Court having considered the motion and all other relevant factors, it is

   hereby ORDERED that:

                 The Motion is GRANTED. Relators shall have until June 25, 2019, to obtain

   Waiver of Service of Summons from, or to serve the summons and complaint upon, any

   remaining Defendants for whom Waivers of Service have not been obtained as of June 11,

   2019.

                 IT IS SO ORDERED.

   Dated: June _____, 2019.



                                                  Robert N. Scola, Jr.
                                                  United States District Judge
